Title: To James Madison from Tobias Lear, 1 January 1804
From: Lear, Tobias
To: Madison, James



No. 6.
Sir,
Algiers January 1st. 1804
The letter which I had the honor of writing to you on the 26th. ultimo, with its enclosures, will give a full detail of occurrences to that date. I put two Copies of said letter &c. on board the Spanish Courier, under Cover, to Mr. Montgomery, our Consul at Alicant, to forward by different Conveyances to the U. States. Another Copy will accompany this.
I shall from this time, forward, as oppertunities may offer, an account of occurrences here, in form of a Journal, or diary; and at the close of each month subjoin such remarks or observations, as may be necessary for a better explanation of things here, and also a general statement of my account with the U. States. To these will be added Copies of such letters as I may write or receive relative to our Affairs in this quarter.
Offering the Compliments of the Season, with every wish for your health & happiness, I have the honor to be, with Sentiments of pure respect & sincere attachment Sir, Your Most Obedient & faithful Servt.
Tobias Lear
 

[First Enclosure] § “Diary or Journal of occurrences at Algiers by Tobias Lear”
1 January–17 February 1804. Describes the arrival on 31 Dec. 1803 of a Swedish ship carrying Moorish merchants and their merchandise from Amsterdam and the annoyance of the Swedish consul at the captain’s accepting the charter, which put his ship in danger of being appropriated for the use of the dey and made him responsible for anything which might have befallen the cargo on the journey. Describes a previous occasion on which the dey appropriated a Swedish vessel.
“Thursday Jany. 5th.” Sent copies of his 26 Dec. 1803 letters to JM and Yznardy to Spain by the Swedish vessel that departed the same day. O’Brien received a 16 Dec. 1803 letter from Davis enclosing copies of Bainbridge to Robert Smith, 1 Nov. 1803, Bainbridge to O’Brien, and Davis to Bainbridge.
“Sunday Jany. 8th.… In the morning the Drogerman and David Bocri came to my house, and informed me that the Dey, having heard that I had some watches come from Leghorn, wished to purchase one of them. I believed that the message to purchase a watch was a mere pretence to get one as a present and how the Dey could know I had watches was mysterious to me, unless he was informed by the Jews, who by their correspondence with Leghorn, where a Brother of Bocri & one of Busnah’s is established, and are very rich, had sent information to their Brothers here, by letters brought them by the Syren, of the articles shipped to me; as it is well known that not an article is sent to this place from any part of the Mediterranean, but what is known to this house, through their correspondence.… [I]t being also the time of Ramadam, or Mahometan feast when, according to the custom of the Country, it is thought impolitic to irritate the Dey, particularly for a Christian to do so, and as I might have occasion for fair weather, as our Annuities were not yet settled, I determined to send one to the Dey, and request his acceptance thereof, as a mark of regard; I accordingly delivered one to the Drogerman (numbered 81,504, costing in Leghorn 54⅔ Sequins) with my best respects to the Dey, and was sorry I had not one more worthy his acceptance. The Drogerman returned soon after with many expressions of thanks, & promises of remembrance from the Dey. I shall see how this experiment operates.…
“Tuesday Jany. 10th.… David Bocri informed me that three Choux had arrived, two days ago, from the Grand Seignior, to the Dey. They came by land from Tripoli & Tunis, and appeared to be men of consequence, and were no doubt, on some important business. He told me he would endeavour to find it out, and let me know it. I thanked him for his attention; but I knew before, that they had come to demand from the Dey fre[e]dom of navigation for the Prussian Flag (which will include the Hans Towns) and also to complain of his cruizers having molested some Imperial Coasting Vessel in the Gulph of Venice, during their last Cruize; the Imperialist being under the protection of the Porte.…
“Friday Jany. 13th.… This being the last day of the fast of Ramadam, at 12 oclk the Guns were fired, & the Colours hoisted at the Palace & on the Forts. After dinner I went with Mr. O’B. to pay my respects to the Veekilhadge, or Minister of Marine, and wish him a good feast, according to the Custom of the Country; he being considered in some measure as Minister of foreign Affairs.
“Saturday Jany. 14th.… Very early in the morning the Guns were fired at the Marine Castle to announce the commencement of the Feast of Ramadam, which is to continue three days. At 8 oclk A.M. I went to the Palace, to see the ceremonies of the commencement of the Festival, and pay my respects to the Dey, which it is expected all the Consuls will do on this day, excepting the French & English, who having had some dispute about precedency on this occasion, go the day before to pay their respects. In the centre of the Area of the Palace were spread several long tables covered with the finest viands, fruits, & vegetables of the Country. Their drink sherbet (lemonade) & coffee after eating. The Dey was seated on a Sophia [sic] just above the head of the table, surrounded by his great officers. The tables were crowded with officers of different descriptions clothed in their full Regalia. After they had feasted, another set succeeded to a new course; and then a third, consisting of the lower order of people, who after eating took off the remainder of the provisions. About 2 or 300 persons sat at Table each time. As soon as the feasting was over, and the tables taken away, Sand was spread over the marble floor, to the depth of several inches, when there appeared about 20 Athletic men to exhibit feats of wrestling before the Dey.… After each pair had exhibited, with various success, they retired, again prostrating themselves before the Dey. Music was introduced, and a grave person made a short speech to the company, applicable to the occasion. After this, the persons present passed in procession, before the Dey, each one kissing his hand and wishing him a good feast. Last of all passed the foreign Consuls, as follows. The Spaniard—the Dane, the Sweed & the American. As the Spa[n]ish Consul passed the Dey and kissed his hand, he broke out upon him in a very rough manner, telling him that he did not know what he did in his Country—that if he wanted peace he must give him money &c. The others thought themselves happy in passing without compliments or revillings.
“Sunday Jany. 15th.… In the forenoon a large Ship was seen off, standing for the Bay; but the wind was so light that she could not get near enough for her colours to be distinguished before night.
“Monday Jany 16th.… As this, and several following days are replete with events which may produce serious effects to this Regency and perhaps to the System of Barbary; I shall state a few observations relative to the affairs of Great Britain with Algiers, before I relate the facts which took place on the appearance of the British Fleet off the City.
“In April 1803, the Dey sent Mr. Falcon, the British Consul, out of the Regency, upon a notice of 24 hours, with marks of high indignity.” “It seems that Mr. Falcon had rendered himself obnoxious to the Dey & Regency on several occasions, and was peculiarly disagreeable to the Jews (Bocri and Busnah),” who said he had interfered with their claim against Great Britain for cargoes seized and condemned. The dey wrote two letters requesting Falcon’s recall. “These letters met no attention. In April two Moorish women were found in Mr. Falcon’s house, who, it was said, had been conveyed thither by his orders … and altho’ there was no evidence of Mr. F’s having been connected with these women, it was enough to give the Dey a good pretext for sending him out of the Country.…
“Soon after this the Algerine Corsairs took a number of Maltese Vessels, with British passports, brought them into Algiers condemned and sold Vessels and Cargoes, and made Slaves of the Crews.…
“Mr. Falcon went to Gibraltar where he remained ’till October last; and where I frequently saw him. In October he informed me, he had received orders from his Govt. to repair to Lord Nelson, then commanding the British Fleet off Toulon, who was ordered to carry him to Algiers, and have him reinstated in his place of Consul, and to demand other satisfaction. He accordingly sailed from Gibraltar in a frigate to join Lord Nelson.…
“Monday Jany 16th.… This morning at daylight, the Ship seen off last evening, was at anchor in the Bay, about 3 or 4 miles from the Marine Battery. She had English colours and was saluted by the Marine Castle, with 21 Guns, which, however, she did not return. She was the Supurb of 74 Guns, one of Lord Nelsons fleet, commanded by the Honbl. R. G. Keets.” The minister of marine asked O’Brien to go on board to see what they wanted, but the ship sent a lieutenant on shore with two letters from Nelson to the dey, which O’Brien went to the palace to interpret. Before O’Brien could finish interpreting them, “the Dey became enraged—said he would here [sic] no more—took the letter and threw it on the flower [sic]; and said if the commandant of the Ship had any communications to make to him, he might come on shore and make them personally.” “The Lieut. returned on board with this message.”
In his letters Nelson demanded: “1st … an apology for the … abrupt sending away of Mr. Falcon,… 2ndly. That the Dey should receive him again as Consul, and treat him with respect, which was due to his high station, as a Representative of the British Nation. / 3dly. That the Dey should immediately give up (agreeably to a list which would be exhibited) 79 British (Maltise) Subjects, now held in Slavery—and / 4thly. That he should make full compensation for the Vessels and Cargoes, as well as pay all damages incured by the rightful owners.” Later in the morning Keats came ashore with several officers “and a Gentleman who understood the Italian Language perfectly, to act as Interpreter and take notes of what passed.” “His knowledge of the Italian Language would not, however, enable him to act as Interpreter; for the language spoken by the Dey, is Turkish, & Lingua Franca, a composition of Spanish, Italian, French, & Moorish.
“Mr. OB went with them to the Palace, where Capt. Keets made the demands before mentioned, in a high tone; and much altercation took place between him and the Dey.” The dey declined receiving Falcon but offered to accept another consul “without the usual regalia.” He refused to return the men claimed by the British, stating that they were Neapolitans and his enemies. “Capt. Keet’s replied, that every Vessel under the British Flag was protected by it, and that his (the Dey’s) Cruizers had no right to molest, much less to take them. Then says the Dey I may burn all my Cruizers; for if your Flag is to protect the Vessel carrying it, You may give it to all Nations trading in this Sea, and they may pay you for your protection, as they now do me for permission to pass. Capt. Keets pressed his points with a strong & manly firmness, and in high Language. The Dey told him he had written twice to his King respecting Mr. Falcon, before he sent him out of the Country. Capt. Keets replied that he knew it; but that the King his Master, did not believe a word in his letters.… When Capt. Keets intimated, in strong terms, what would be the consequence of the Dey’s obstinacy; the Dey replied, I am Patton Grande, or Master of my own Country: If you want war, go to Sea, and make it there, where you are Masters.
“The Dey finding Capt. Keets was neither to be intimidated, nor put off his points, left the audience room in a violent rage, and went into his private Chamber, adjoining; whither Capt. K. would have followed him, had he not been prevented by Mr. OB. who pointed out the serious consequences which might arise to himself from such a step.” Keats left a note of his claims “in the audience room, and they withdrew.” As they left the palace they passed the prime minister, to whom the dragoman paid his respects. “Captain Keets finding who he was, stopt short, and said he did not come to court or pay compliments to Ministers, that he Knew who he was, the Chief supporter of the Jews, He turned upon his heel, and left the Palace in disgust.” Keats and his officers visited Lear’s house before returning to their ship.
“Tuesday Jany. 17th. 1804.… About 8 o clk A.M. as soon as the haziness of the wear. would permit, we saw seven sail of Ships standing for Algiers Bay.… These Ships were a part of Lord Nelsons fleet, himself in the Victory, a first rate, with 6 other Ships, 5 of the line and one frigate. Things now threaten to be serious, as both sides appear tenacious, and the promptitude and perseverence of Lord Nelson fully known.” Quotes a 16 Jan. letter Keats sent to the dey: “The abrupt treatment, and little consideration, I experienced in my conference with Your highness this morning, might well justify me in the opinion of my Admiral and Country in withdrawing from this Bay. But … upon an assurance that I shall not be subjected to similar indignity, and shall be listened to with that patience and moderation which the importance of my mission requires, I shall be ready to wait upon Your highness at any hour you may be pleased to appoint.” Keats’s letter was accompanied by a detailed demand from Nelson for the release of the seventy-nine prisoners. The dey ordered O’Brien to write in reply: “I have explained to the Dey the two letters. He says his answer is the same to day, as Yesterday. He will not accept Consul Falcon; but will accept a New Consul without the usual presents. He, the Dey, says he has taken his Enemies, the Neapolitans, and will keep them.” Keats came ashore at 3:00 P.M. and sent a message to the dey requesting an audience, to which the dey replied that unless Keats had something new to propose, the dey “had given his final answer.” “Capt. K. then embarked in his boat and went on board,” informing O’Brien that he “could not say whether it would be in his power to come on shore again.” “This was the last communication between the Ship and the Town.…
“Wednesday Jany. 18th. 1804.… The Ships which had stood off last evening … had been joined in the night by a Ship and a Brig and now consisted of ten Sail, including the Supurb.… All day the Ships remained nearly in the same situation where we saw them in the mong. Preperations for defence going on on shore.…
“Thursday Jany. 19th. 1804.… In the morning the British Ships were almost out of sight to the N. Et. They were joined by a Ship from the Eastwd. and afterwards made sail to the N. E. At 11 AM. we lost sight of them entirely. It is the general belief, that they have stood off untill a favorable oppertunity shall offer of coming in with a full commanding wind, when they will appear again to some purpose.
“Friday Jany 20th.… No appearance of the British Ships. They must have been called off by some important object. The Turks are in high exultation, concluding that the Ships dare not attack Algiers.
“A Spanish brig … sailed this day for Tunis, on board which I put two thousand dollars, in a Box, as they came from Leghorn, for George Davis … for the use of the Americans in captivity at Tripoli.…
“Thursday Jany 26th.… Altho the disappearance of the British fleet has caused much exultation; yet there appears to be a serious discontent among many Turks and Moors, who have long seen with envy and disgust, the unbounded influence of the Jews, and to their arts and intreagues impute the present difference between the British and this Regency.… The Jews are aware of this, and know that their fate would be hard indeed in case of an internal Convulsion; or of a successful external attack.…
“Friday Jany 27th. 1804.… The spirit of discontent and hatred to the Jews was more openly shewn this day by an attack in the street, by a Turk who had been a Sub Capt. of one of the cruizers, upon Busnah, the Jew, who is the Broker and indeed the chief adviser & privy counseller of the Dey in all foreign as well as domestic affairs. The Turk struck at him with his Attagan, but he received the blow in his hand, instead of his body, at which it was aimed, & rushed into a house to save himself from farther injury. The Turk fled to the Barracks, where he is protected, it is said, by the Turkish Soldiers.
“Saturday Jany. 28th.… Another attempt was made on Busnah this day in his house, by a Turk who came in, and demanded money from him. The Turk was prevented from attacking Busnah by the persons about him; but none of them dared to seize him. At the time of this man’s entering the House, there were some of the Guards of the Palace at Busnahs, placed there to prevent a repeation [sic] of the attack made upon him yesterday. The Turk went of[f] without molestation.”
Received a 27 Dec. 1803 letter from Davis, enclosing copies of Davis to JM, 13 Sept. 1803, and Davis to Bainbridge, 20 Dec. 1803. “These letters came by the Land Courier, and I have some reason to suspect that they have been in Algiers for some days past.…
“Monday Jany. 30th. 1804.… This was the day appointed for Mr. OBrien and myself to go to the Palace to settle the accounts of the United States for the Anuities due on the 5th. of Sepr. last; but as the Agency and interference of the Jews would of course be used in this business, I thought it best to postpone the settlement at present, as the public mind seems much irritated against this people, and their influence may be soon diminished, perhaps totally distroyed; in which case no benefit, but probably much evil might be derived from their Agency; and at any rate, if their influence should continue, and their Agency be necessary, as it now is, it might be used at a future period.” Informed the prime minister that they wished to defer settlement until they knew whether any of the cargo had been saved from the annuity ship lost off Cádiz. “The P. Minister answered, with many compliments, that the settlement might be made whenever I chose; or when it was most convenient for me, as he was not anxious to push it, knowing the good faith of the Americans &c &c.”

It is reported that the man who attacked Busnach on Saturday “received 500 bastinados, and was sent out of the Regency—and that the other who attacked him the Day before, was still in the Barracks protected by the Soldiers; and that in consequence of the last outrage, & a number of robberies which had been committed by Turks, near the City; the Dey had ordered that all the Turks should be disarmed, excepting those on actual duty.” “It is evident that a discontent prevails, and some alarming symptoms have appeared; but so various and contradictory are the reports, that no reliance can be placed on them; and the accounts of the abilities & dispositions of the Dey, so differently represented, that it is impossible for a Stranger in the Country to form any just idea of what may be the issue of these things.
“Tuesday Jany 31st. 1804.” A Danish ship arrived from Copenhagen with the Danish annuity, due in March, “consisting of powder, cannon Balls, Cordage, Sail Cloths &c.” Notes that the exceptionally dry weather of the past month has injured the wheat and barley near the city, although eastern and western districts, “from whence the large supplies of Grain for the consumption of the City, and for exportation, are drawn,” are said to have received more rain. Reports the effect on grain prices and compares them with those of previous years. Describes agricultural and other workers, “who come from Mountains in the interior of the Country.” “They are in a state of abject submission to the Turks, as much, or more so, than our blacks are to the whites, where Slavery is admitted.” Describes the vegetables and meats available, the land, which is rich, and the methods of cultivation, which are poor, in part because “the Turkish Soldiers, who may be considered as the Grandees of the Country, go at pleasure into every field and Garden and take from thence whatever fruit or vegetables they think proper.” “Even the Gardens of the Dey are not exempt from this intrusion, and those of the Christians (very few indeed excepting the Consuls, and those are included) and Jews, it is thought meritorious to plunder in this way.… The Crops of Grain they never molest unless it belongs to a Christian or a Jew; but the Dey orders any quantity he may think proper to be delivered for public use, at a price he may fix, which is very low indeed.” Remarks on the efficient utilization of water sources for both public and private use. Describes ploughing techniques and grain yields. Describes orchards and their cultivation. Describes the style and structure of the houses, which are “lofty, and aiery, and upon the whole they appear to be calculated, with great wisdom for the climate.”
“I have been led into a longer digression, on the preceding subjects than I intended; or than perhaps is proper in an official letter of this kind; but when I consider that I am writing to the Philosepher & Philanthropist, as well as to the Statesman, I hope to stand excused.” Notes that “nothing more has been seen of or heard from” the British fleet. “We are left in the field of conjecture as to the cause of their departure without attempting to enforce their points, which were obstinately and rudely rejected by the Dey, when they had so respectable a force.” Notes that the Corsicans were not protected from seizure when the British held that island. “The Maltese now experience the Same. It is said, however, that there is much deception, or covering in these cases; for that Vessels belonging to Sicily, or Naples, will take on board a Maltese, who shall appear as Captain, and with him and the passport navigate as Maltese.… But besides these recent insults and injuries the British have many old accounts to settle with this Regency, if they should think proper to bring them forward.” Lists several possible strategic reasons for the British to have refrained from attacking Algiers and adds that there may have been a political motive for their departure. The decrees of Selim III are “religiously observed by all good Musselmen,” although not always by the dey. “If therefore the British have that influence with the Porte to induce the G. S. to send his firman, in their favour, with a Ship of his own, accompanying the British fleet, the appearance of the Green Flag in the harbour, and the landing of the person invested with the firman, would at once detach from the Dey, at least ¾ of the Turks and Moors, if he should be mad enough to oppose it.… If he acceded to it, their ends would be answered; and they could fix their Affairs as they pleased. It is therefore possible that they may contemplate a measure of this kind.
“Mr. OBrien was left by Mr. Falcon in charge of his Affairs, when he was sent from the Country; and he has since been called upon by the Dey, in matters relating to the British.… I have endeavoured to keep myself entirely out of notice in this business.” Has not heard from Preble since his departure on 22 Nov. 1803. “From Tripoli I have heard nothing more than is contained in the letters of which copies are enclosed.… I have had several indirect hints on the Subject of a peace with Tripoli and the redemption of our Citizens, from this quarter; but I have only heard them.” Davis to JM, 13 Sept. 1803, shows “the disposition of Tunis.” Davis to Lear, 27 Dec. 1803, contains “all I have heard respecting our Affairs from that quarter; but while we are at war with one power in this Sea, and keep a force to protect our commerce I think we have not much to fear from the rupture of another.” “But this observation will only apply in ordinary cases. We have lost the Ship Philada. Her crew are in Captivity at Tripoli. The idea of our naval force has been hertofore impressed on these Regencies, as being very triffling indeed.” The regencies believe that the peace treaty with Great Britain restrained the U.S. from building any ships of the line “for many years, and our naval force was confined to a few frigates.” “Under this impression it is supposed that the loss of the Philadelphia and Captivity of 300 men, must almost destroy our energy at Sea; and these States will act according to their ideas on this Subject. It now remains to be determined, (as I mentioned in my letter of the 26th of Decr.) whether we will pay the price of peace and annuities which will be demanded by Tripoli, with a certainty, if complied with, that the other States will increase in their demands; or withdraw our trade from the Mediterranean; keeping a force, however, to guard the Straits; or follow the loss of the Philada. with a force to reduce Tripoli, and keep the other Regencies in some restraint.”
U.S. affairs with Algiers “stand well.” “I have had no extra demands made yet upon me. The note for the next annuity which accompanied my letter of the 26th. of Decr. You will see is very extravagant, and such as I confess I did not expect. I hope, however, it may be reduced; indeed I have already had a message informing me that 16 of the Cables may be omitted; and the Minister of Marine says he was obliged to give it for the New Frigate of 44 Guns which is now building and will probably be launched in 5 or 6 Months. I discovered no ill humour on receiving this note, but it was easily infered that I did not expect it. As the articles therein mentioned are not manufactured in our own Country, it will not be expected that all will be sent so punctually as the like are by the Danes, and Sweeds; I hope to be able to settle the balance which may be due on our Annuities to the 5th. of September last, in cash. But cannot speak of this, or of any thing else with certainty here, till it is done; for so unsteady are they in their conduct, that a thing which is promised today, will be denied tomorrow, and the letter of a Treaty is no ways binding. I think it is hardly to be expected that a permanent cash payment of our annuities can be effected; but it often happens, that if the Consul has cash at command, moments may be found to effect the payment instantly, which could not be done with double the sum, even with the certainty of receiving it two months after it should be arranged. It therefore becomes necessary for the Consul either to have the Cash in hand; or a Credit on Leghorn or Marseilles, or some other convenient place, on which he may draw and receive the money immediately for his Bills. This would also keep him from being dependent on the Jews, who would not fail to take advantage of his necessities, and perhaps put the affairs of his Nation in a State of jeopardy.
“There is also another point, on which I feel no small degree of uneasiness as it relates to myself. In the settlement of accounts of every public Agent, Vouchers of his expenditures are very properly required; but it is impossible to obtain them in all cases here; for there are many necessary expenditures which are made in a way to forbid the giving a receipt. I shall make as few of this kind as possible, but some are necessary to avoid greater sacrifices. I shall trust to the liberality of the Govt. on this head; knowing that if they have not a confidence in my integrity, they will recall me; and I shall be the sacrifice of my patriotism.
“The influence of the Jews (Bocri & Busnah) is unprecedented. I have reason to think that, thus far, they are more inclined to befriend me than otherwise. I treat them with civility and attention; but will put myself in their power as little as possible.…
“Thursday Feby. 2d.… The report of this day is, that tomorrow (the Turks Sabbath) it is determined to make an attack on the Dey as he goes to the Mosque, effect a revolution in the Government, and destroy the Jews. But this appears to be an improbable and ridiculous report; for if it was seriously intended, it would not be made public, and the time of action particularly specified.
“Friday Feby. 3d. 1804.… The report of yesterday has shewn itself to have been false. The Jews are much alarmed, and raise these reports to give themselves security.…
“Monday Feby. 6th.… This day arrived a Ragusian Brig from Leghorn with sundry Merchandize for the Jews.…
“Tuesday Feby. 7th.… The English Drogerman brought the old English Passports to the house for Mr. OBrien.…
“Saturday Feby. 11th.… Last night the Spanish Courier arrived.” Received a 19 Jan. 1804 letter from Montgomery, enclosing an 18 Jan. 1804 letter from Pinckney, and letters of 19 Nov. and 31 Dec. 1803 from Kirkpatrick. Later received a 13 Dec. 1803 letter from Gavino via Oran and a 13 Dec. 1803 letter from Cathcart at Leghorn. “This last appears to have been some time in Algiers. It probably came by the Ragusian Brig which arrived on the 6th. instant.
“Sunday Feby. 12th.… Reports of the Batavian consul having been attacked last night at his Garden, (where his family resides) by 14 armed Turks—that his Turk Guardian was killed; but the house defended by those within and preserved; also that the Spanish Consul had been attacked on the road coming from his Garden to Town.” The report regarding the Batavian consul “was totally false.” “The Spanish Consul had been met by some Turks, who asked him for money; but no blood was shed in the conflict.…
“Tuesday Feby. 14th.” Wrote to Davis enclosing a letter for Bainbridge “by the Imperial Brig which arrived here on the 22d. Ultimo, and sailed this day for Tunis.”
“Wednesday Feby. 15th.… A report this day that peace had taken place between France and England; and that a Courier had arrived from Tunis, bringing accounts that the Capt. Basha was dead (at Constantinople) and that the French were preparing a large force in the Mediterranean, destined, it was supposed, for Barbary—And that Spain was making great preperations for War.…
“Friday Feby. 17th.… As the Spanish Packet for Alicant sails tomorrow, this day must close my diary. I shall put this with the fourth copy of my letters and enclosures of December 26th. under cover to Mr. Montgomery.
“I have nothing to add to my remarks made at the close of January. We are still in the dark as to the course of the British fleet after they left this place, or what is the determination, on the Affairs of that Nation, with respect to this Regency. This state of suspence is very disagreeable, and especially as it may terminate in a conflict which would be injurious to the property, perhaps to the lives of every one here. I shall conduct towards this Regency in every respect as if this affair has not happened, and shall endeavour to improve every occurrence, as much as I can, for the interest of our Country. Of my best exertions I am persuaded neither Yourself nor the President can have any doubt. I am anxious to hear from Commodore Preble, and expect one of the small Vess[e]ls here daily from him.”
The enclosed copies of letters from Pinckney and Cathcart “will shew what measures have been taken by those Gentlemen for the accommodation of our unfortunate Countrymen at Tripoli.” “The letter of the former shews that he has acted from Principals of humanity, and in so delicate a manner, that, it must, I think, meet the approbation of the President. I wish I could say the same of Mr. Cathcart. There appears in this acct of his more of ostentation and vanity than any thing else. He arogates to himself almost the directions of all our Affairs in Barbary. He tells Mr. Nissen, that as he has no more Cash, he shall write to our Agents in Algiers to furnish him. And besides reflecting in an indirect manner, on the ignorance, or inability of those having the superintendence here, to persue the best means for supplying the wants of our unfortunate Citizens, he would have it believed that he is still in power to controul the Affairs of the United States in this quarter. Laying aside every other consideration of the impropriety of Mr. Cathcart’s manner of acting in this business, it is certainly highly impolitic, if we wish to keep on good terms with these powers, for a person who has become so obnoxious to them all, and been rejected by them (whither justly or unjustly I will not now determine) to appear to be director of our affairs as relating to them.” Is pleased that the captives have “so many sources of support and comfort; but I am affraid it will cause a confusion of accounts, and … some disagreement among those who may be commissioned to relieve them, [and] that it may be ultimately more injurious than beneficial.” “To say nothing of the ideas of our wealth and resources which it may give the Basha of Tripoli, and the effect it may have on the ransom.
“I flatter myself that the relief from this quarter reached them as soon as from any; for my letter written to Dr. Davis, on the 15th. of Decr. (the day I received information of the loss of the Philadelphia) authorizing him to furnish all things necessary for the comfortable support of our unfortunate men, reached him on the 20th. and the application of Capt. Bainbridge to Dr. Davis, shews that this was considered as the most direct and proper Channel.…
“You have undoubtedly been informed of every thing relating to [Davis] in the Affair of Mr. Cathcart at Tunis. I received it from both parties, and could not find any thing criminal in Mr. Davis’s conduct. It was necessary to have some one there on the part of the U. States. He appears to stand well with the Regency—is said to be a man of talents and well qualified for the place; and I trust the President will not think I have acted amiss in what I have done with respect to him.” In a postscript lists as enclosures Bainbridge to Robert Smith, 1 Nov. 1803, enclosing the representations of the officers of the Philadelphia; Davis to Bainbridge, 30 Nov. 1803; Davis to O’Brien, 16 Dec. 1803; Davis to Lear, 27 Dec. 1803; Davis to Bainbridge, 20 Dec. 1803; Pinckney to Lear, 18 Jan. 1804; and Cathcart to Lear, 13 Dec. 1803.

 

   
   RC and enclosures (DNA: RG 59, CD, Algiers, vol. 7, pt. 1); FC and FC of first enclosure (MiU-C); letterbook copy and letterbook copy of first enclosure (owned by Stephen Decatur, Garden City, N.Y., 1961). First enclosure 38 pp.; docketed by Wagner: “No 6. / Tobias Lear / from 1st Jany. to 17 Feby. 1804 / recd. 30 June”; added note in Wagner’s hand reads: “p. 28 Will not consider overtures from Tripoli for peace & a redemption, before he hears from the U.States / p. 30—sixteen of the cables in the last requisition maybe omitted.” Note on FC of first enclosure reads: “first by the Sp. Courier via Alicant—Feby 20th. 1804 / second by the U. S. Schooner Vixen—viâ Alicant March 17.” For remaining enclosures, see nn. 7, 8, and 15.



   
   Lear to JM, 24 Dec. 1803.



   
   Following each date Lear noted the wind direction, weather, and temperature, which have been omitted here.



   
   See n. 1, above. For Lear to Yznardy, 26 Dec. 1803, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:297–98.



   
   For Bainbridge to Robert Smith, 1 Nov. 1803, see ibid., 3:171–73. For Davis to O’Brien, 16 Dec. 1803, and Davis to Bainbridge, 30 Nov. 1803, see Lear to JM, 24 Dec. 1803. Bainbridge’s letter to O’Brien has not been found.



   
   In his 1 May 1804 report of the disposition of goods received from Cathcart on 22 Nov. 1803, Lear described this as “A Gold repeating watch, without Brilliants—a chain with 4 Branches” worth $118.08 (DNA: RG 59, CD, Algiers, vol. 7, pt. 1).



   
   For Falcon’s expulsion by the dey, see John Gavino to JM, 15 Nov. 1803, and n. 3.



   
   Lear enclosed a copy of Davis to Lear, 27 Dec. 1803 (4 pp.; docketed by Wagner as received in Lear’s no. 6), acknowledging receipt of Lear’s 12 and 15 Dec. letters; stating that Davis had avoided offers of negotiation from the Sahib-at-Taba and the bey, as he had no powers from the government or instructions from Eaton and was therefore left to trust to his own deductions, to the advice of foreigners, or to “the unexpected, and not less untimely and ill judged visit” of Cathcart; and adding that U.S. affairs in Tunis would “be arranged with difficulty … as the Bey will, abandon with much reluctance his hopes of receiving a Frigate,” and that their outcome would depend greatly on the man appointed by the president. He stated that “The affairs of Spain, will speedily be closed—those of the U. States, will then be brought forward, with the usual violence, and outrageous insolence; which attends all important negociations with these States”; commented that the Danes were “run[n]ing on a lee shore”; and added that he interpreted Lear’s advice regarding Maria Anna Porcile as granting him discretionary powers and would allow her to depart for Sardinia. He reported that he had given notice of the blockade of Tripoli to the government and consuls and had obtained the two-year transition period for the new passports, discussed his financial arrangements with Solomon Azulai, and offered suggestions for further financial arrangements.



   
   Lear enclosed a copy of Davis to Bainbridge, 20 Dec. 1803 (3 pp.; docketed by Wagner as received in Lear’s no. 6), noting that Davis last wrote on 30 Nov.; reporting that he had created a draft for $800, which was all the money he had; stating that Lear’s arrival would mean better support for the prisoners; enclosing bills on Isaac and Abric Labi of Tripoli; giving further details of financial arrangements he was making; stating that he would be unable to supply the official daily allowances for the men and officers; suggesting that any clothing needed could be obtained more cheaply through Beaussier and Nissen at Tripoli; and acknowledging the receipt and transmission of Bainbridge’s letters and enclosures. For Davis to JM, 13 Sept. 1803, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:408–18.



   
   For the wreck of the Sally, see Yznardy to JM, 10 Dec. 1803.



   
   See n. 1, above.



   
   For Cathcart to Lear, 13 Dec. 1803, see Cathcart to JM, 15 Dec. 1803, n. 1. For a printed extract from Pinckney to Lear, 18 Jan. 1804, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:348–49.



   
   This was probably Lear to Bainbridge, 12 Feb. 1804, notifying him of everything that had been done for the relief of the prisoners to that date, discussing Cathcart’s 13 Dec. 1803 letter to Lear and complaining of Cathcart’s attitude, and describing the visit of the British fleet to Algiers (printed ibid., 3:403–5).



   
   See Lear to Montgomery, 19 Feb. 1804 (printed ibid., 3:434).



   
   For Cathcart’s reception at Tunis, see Cathcart to JM, 9 Sept. 1803, and Davis to JM, 13 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:391–98, 408–18).



   
   Lear also enclosed a copy of his “Observations for the commander of an American Ship of war coming to the Port of Algiers” (5 pp.; docketed by Wagner as received in Lear’s no. 6), detailing the exact methods to be used in approaching Algiers, the best locations to anchor, and the protocol to follow in dealing with the Algerines; outlining local laws and regulations; and listing and describing the marine force of Algiers as of January 1804.


